USDC SDNY

DOCUMENT
ELECTRONICALLY FILED
DOC#:

DATE FILED:

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

BRAULIO THORNE,
and on behalf of all other persons similarly situated

19-CV-10108 (ALC)
Plaintiffs,
ORDER
-against-

DICK BLICK HOLDINGS, INC.,

Defendant.

 

ANDREW L. CARTER, JR., District Judge:

The Court is in receipt of the Parties’ letters regarding Defendant’s anticipated motion to
dismiss. ECF Nos. 10-12. The Court encourages the Parties to engage in settlement discussions in
this matter. The Parties are hereby ORDERED to submit a Joint Status Report indicating the status
of such settlement discussions by February 14, 2020. If this matter is not resolved by that date,
then the Parties should also propose a briefing schedule for Defendants’ motion to dismiss in the

Joint Status Report.

SO ORDERED.

Dated: January 24, 2020
New York, New York

 
  

~ ANDREW L. CARTER, JR.
United States District Judge’

 

 
